Citation Nr: 0410002	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  96-30 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to an initial compensable rating for a gastric 
ulcer, also claimed
as abdominal pain.

2.  Entitlement to an initial compensable rating for a rectal 
fissure, also claimed
as recurrent rectal bleeding.


WITNESS AT HEARING ON APPEAL

The veteran


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to January 1995

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, 
which granted service connection for a rectal fissure and a 
gastric ulcer, each rated as noncompensable.

In an August 2000 decision, the Board granted the veteran's claims 
for residuals of a fracture of the left hamate and residuals of a 
fracture of the right metacarpal, and denied his claims for 
service connection for a cardiovascular disorder, claimed as an 
abnormal EKG and/or chest pains, bronchitis, and arthritis (pain) 
of the ankles and feet.  The Board found the issue of entitlement 
to a 10 percent evaluation based on having multiple, non-
compensable, service-connected disabilities to be moot.  At that 
time, the Board also remanded the veteran's claims for compensable 
initial evaluations for his service-connected gastric ulcer and 
rectal fissure disabilities to the RO for additional medical 
examination.  That additional examination has been completed, the 
veteran has been furnished with a supplemental statement of the 
case, and the veteran has been given the opportunity to respond.  
The appeal was returned to the Board for continuation of appellate 
review in February 2004. 


FINDINGS OF FACT

1.  The competent and objective medical evidence of record 
demonstrates that
the veteran's service-connected rectal fissure, also claimed as 
recurrent rectal bleeding, is not manifested by pain or leaking 
and is essentially resolved.

2.  The competent and objective medical evidence of record 
demonstrates that
the veteran's service-connected gastric ulcer, also claimed as 
abdominal pain, is asymptomatic.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating for a 
gastric ulcer, also claimed as abdominal pain, are not met. 38 
U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.114, Diagnostic Code 7304, 7305, 7306, 7315 
(2003).

2.  The schedular criteria for an initial compensable rating for a 
rectal fissure, also claimed as recurrent rectal bleeding, are not 
met. 38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7332, 7335 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that was not 
well grounded.  

This liberalizing law is applicable to this claim because it is 
currently pending before VA.  See Bernklau v. Principi, 291 F.3d 
795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.

The veteran and his representative have been provided with a copy 
of the appealed September 1995 rating decision, a March 1996 
statement of the case (SOC),  February 2003 and August 2003 
supplemental statements of the case (SSOCs), and a July 2003 VCAA 
letter that discussed the pertinent evidence and the laws and 
regulations related to the claim, and essentially notified them of 
the evidence needed by the veteran to prevail on the claim.  

In addition, an August 2000 Board Remand identified the precise 
evidence needed to substantiate the veteran's claims and directed 
the RO to conduct appropriate medical examinations to obtain such 
evidence.

The Board finds that the rating decision, SOC, SSOCs, and VCAA 
letter adequately identify the evidence needed to substantiate the 
claims, and adequately identify the relative duties of VA and the 
claimant to obtain such evidence in compliance with the specific 
requirements of Quartuccio v. Prinicpi; 16 Vet. App. 183 (2002), 
and finds that the requirements of Charles v. Principi, 16 Vet. 
App. 370 (2002), to identify the documents that satisfy VCAA 
notice, have been met.

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In the present case, regarding the current issues on appeal, a 
substantially complete application was received in February 1995.  
Thereafter, in a rating decision dated in September 1995, the RO 
granted service connection for a rectal fissure and a gastric 
ulcer, assigning each a noncompensable rating.

The VCAA was not in effect until November 2000.  In a July 2003 
VCAA letter, the RO provided the veteran with notice regarding the 
medical evidence needed to substantiate the claims on appeal, as 
well as notice as to what information and evidence must be 
submitted by the claimant, what information and evidence would be 
obtained by VA, and the need for the claimant to submit pertinent 
evidence pertaining to his claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
supra.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision notice 
was not prejudicial to the appellant.  Id.

The Board finds that a notice error may be non-prejudicial to a 
claimant.  To find otherwise would require the Board to remand 
every case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such a 
notice would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C.A. § 7261(b) (2002); see also Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  In this 
regard, throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by the 
veteran.

VA has associated VA and non-VA medical records and examination 
reports with the claims file.  The veteran has not identified any 
additional evidence pertinent to his claim not already of record, 
and thus there are no additional records to obtain.  Moreover, the 
veteran has been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective responsibilities 
of himself and VA as it pertains to his claim.  Given the 
foregoing, the Board concludes that VA has satisfied the notice 
and assistance provisions as found in the VCAA.  Consequently, an 
adjudication of the appeal at this juncture is proper.

2.  Factual Background

The veteran submitted a claim for disability benefits for a rectal 
fissure and a gastric ulcer in February 1995, shortly after he 
retired from active duty.

His service medical records indicate that he was found to have an 
ulcer on his stomach in December 1985 and was treated for 
complaints of abdominal pain in January 1983 and June 1987.  The 
veteran's service medical records also indicate he was treated for 
a rectal fissure in September 1976 and in December 1985. 

In a September 1995 rating decision, the RO, in pertinent part, 
granted the veteran's claim for service connection for gastric 
ulcer, also claimed as abdominal pain, and awarded a 
noncompensable disability evaluation under Diagnostic Code 7315.  
The RO also granted the veteran's claim for service connection for 
a rectal fissure, also claimed as rectal bleeding, and awarded a 
noncompensable disability evaluation under Diagnostic Code 7335.

The veteran filed a Form 9 Substantive Appeal in March 1996, in 
which he stated that the VA had evaluated his claims for rectal 
fissure and gastric ulcer without giving him a medical exam to 
determine his present condition.  He alleged that both conditions 
were worsening and that, in particular, he was experiencing rectal 
bleeding.



The veteran underwent a colonoscopy at Davis Monthan Air Force 
Base in March 1996 to determine the source of rectal bleeding.  
The records indicated that the entire colonic mucosa was 
completely normal without any evidence of bleeding or bleeding 
lesions.  The operative diagnosis was internal hemorrhoids.

The veteran underwent a VA examination in May of 1996 for his 
gastric ulcer and rectal fissure.  While the veteran reported a 
history of bleeding and gastric upset, the examination did not 
reveal any abnormalities.  An anascopy procedure to check for 
hemorrhoidal bleeding was normal with no obvious source of 
bleeding.

At his October 1996 personal hearing at the RO, the veteran 
testified extensively regarding his claimed disabilities.  
However, the veteran explicitly declined to testify regarding his 
service-connected gastric ulcer and service-connected                        
rectal bleeding.

In a November 1996 written statement from the veteran and his 
accredited representative, the veteran denied having rectal 
bleeding.  Further, the veteran's statement indicated that when he 
experienced any symptoms of his gastric ulcer, he used 
medications, which "seem[ed] to work."

VA medical records indicate the veteran underwent an ultrasound of 
his abdomen at Tucson VA Medical Center (VAMC) in December 1998 in 
response to his complaint of colicky abdominal pain and his desire 
to investigate cholelithiasis (the presence of gallstones) / 
cholecystitis (inflammation of the gallbladder).  Test results 
showed that the gallbladder was normal in appearance with no 
evidence of any intraluminal contents, gallbladder wall 
thickening, or pericholecystic fluid.  The common bile duct was 
not dilated.  The pancreas and spleen were unremarkable.  The 
liver demonstrated slightly increased echotexture but there were 
no focal masses or dilated intrahepatic ducts.  There was no 
evidence of any ascites and the abdominal aorta showed no 
aneurismal dilation.  The diagnostic impression was a   minimal 
increased echogenicity of the liver which was nonspecific; 
otherwise, it was an unremarkable abdominal ultrasound.

The veteran underwent two Compensation and Pension examinations at 
Tucson VAMC in March 2001.  According to the gastrointestinal 
examination report, the veteran complained of constipation but 
denied having hypoglycemic reactions, episodes of colic, nausea, 
hematemesis, melena or vomiting.  He had, by history, iron 
deficiency anemia since 1996.   On examination no weight loss was 
noted and veteran did not have abdominal pains or any symptoms of 
gastric upset.  The veteran was diagnosed with iron deficiency 
anemia.

According to the rectum and anus examination report, the patient 
complained of occasional rectal bleeding, the last time in 
December 1999.  The examiner found no loss of sphincter control, 
no fecal leakage and no involuntary bowel movements.  A history of 
iron deficiency anemia was noted.  No rectal pain or bleeding was 
present at the time of the examination. The veteran was diagnosed 
with a healed anal fissure.

The veteran underwent a panendoscopy (EGD) at Tucson VAMC in March 
2001 to evaluate iron deficiency anemia with low iron saturation.  
A gastric retroflexion was performed and the assessment was that 
it was a normal examination.  No source of chronic blood loss was 
seen.

The veteran underwent a Compensation and Pension examination at 
Tucson VAMC on December 12, 2002.  The examiner reported a 
detailed review of the C-file, a review of the local chart, and 
discussion with a Gastroenterologist who concurred with his 
findings.  The veteran was determined to be helicobacter pylori 
positive and it was noted that he had undergone triple therapy 
treatment and had a follow up esophagogastroduodenoscopy study 
which was negative.  The examiner found no evidence of residual 
bleeding, the veteran had no symptoms associated with ulcers, and 
the veteran was not on any medications associated with ulcers.  
The veteran was diagnosed with a gastric ulcer secondary to 
helicobacter pylori, status post therapy.  The gastric ulcer was 
"resolved without residual" and cured.   

The examiner noted that the veteran had incurred a rectal fissure 
while in service but at the time of the examination reported no 
pain, no leaking and no other complaints with respect to it.  The 
veteran had recently had a rectal examination for his prostrate 
and all recent examinations of his backside had been without 
evidence of a rectal fissure.  The veteran did not wish to have 
the rectal fissure evaluated at the time of the exam.  The 
diagnostic impression was that of a rectal fissure that had 
resolved without residual.

 3.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003) and 
Schafrath v Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected gastric ulcer  and rectal fissure and has found nothing 
in the historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  The Board attempts to determine 
the extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, as far 
as practicable, upon the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 
(2003).  Not all disabilities will show all the findings specified 
in the rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7 (2003).

The Board notes that this is a case in which the veteran has 
expressed continuous disagreement with the initial rating 
assignments.  The U.S. Court of Appeals for Veterans Claims 
(Court) has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a grant 
of entitlement to compensation, and a later claim for an increased 
rating.  See Fenderson v West, 12 Vet. App. 119, 126 (1999).  The 
Court noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (where entitlement to compensation has already been 
established, and increase in the disability rating is at issue, 
the present level of disability is the primary concern) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known as 
assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found that 
38 U.S.C.A. § 5110 (West 2002) and its implementing regulations 
did not require that the final rating be effective the date of the 
claim.  Rather, the law must be taken at its plain meaning, and 
the plain meaning of the requirement that the effective date be 
determined in accordance with facts found, is that the disability 
rating must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran contends that both of his disabilities warrant a 
compensable rating.  38 C.F.R. § 4.114, Diagnostic Codes 7304, 
7335 (2003).

Since the veteran has appealed the RO decision assigning an 
initial noncompensable evaluation for both disabilities, 
consideration must be given to whether they warrant the assignment 
of separate ratings for separate periods of time, based on the 
facts found.  See Fenderson v. West.

Here, the evidence shows that at no time since the veteran filed 
his original claim for service connection has either disability on 
appeal been more disabling than the current noncompensable ratings 
assigned.  As there has been no change in the condition of either 
service-connected disability during the pendancy of the appeal, 
staged ratings are not for consideration in this case.




Gastric Ulcer

The veteran is currently assigned a noncompensable evaluation for 
his service-connected gastric ulcer, also claimed as abdominal 
pain, under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7315, 
cholelithiasis, chronic, which is rated under DC 7314, 
cholecystitis.

Severe cholecystitis with frequent attacks of gall bladder colic 
is evaluated as 30 percent disabling.  38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7314.  Moderate 38 C.F.R. § 4.114, Diagnostic 
Code (DC) 7315 with gall bladder dyspepsia confirmed by X-ray 
technique, and with infrequent attacks (not over two or three a 
year) of gall bladder colic, with or without jaundice is evaluated 
as 10 percent disabling.  Id.  Mild cholecystitis is evaluated as 
zero percent disabling.  Id.  

The veteran was specifically examined for cholelithiasis / 
cholecystitis in December 1998 and the impression was of an 
unremarkable ultrasound with no abnormalities of the gall bladder.  
For a compensable rating under DC 7315 (rated under DC 7314 as 
discussed above) the veteran would have to have recurring gall 
bladder colic attacks.  The record does not reflect that the 
veteran has had any gall bladder colic attacks.

The veteran was initially assigned a noncompensable evaluation for 
his service-connected gastric ulcer, also claimed as abdominal 
pain, under 38 C.F.R. § 4.114, DC 7304, ulcer, gastric, which is 
rated under DC 7305 (ulcer, duodenal) or DC 7306 (ulcer, marginal 
(gastrojejunal)). 

Pronounced, periodic or continuous pain unrelieved by standard 
ulcer therapy with periodic vomiting, recurring melena or 
hematemesis, and weight loss, totally incapacitating, is evaluated 
as 100 percent disabling.  38 C.F.R. § 4.114, DC 7306. Severe, 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of definite 
impairment of health, is evaluated at 60 percent disabling.  38 
C.F.R. § 4.114, DC 7305, 7306.  Moderately severe, with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration at 
least four or more time a year; or intercurrent episodes of 
abdominal pain at least once a month partially or completely 
relieved by ulcer therapy, mild and transient episodes of vomiting 
or melena, is evaluated at 40 percent disabling.  Id.  Moderate, 
recurring episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations, is evaluated at 20 percent disabling.  Id.  Mild, 
with recurring symptoms once or twice yearly, is evaluated at 10 
percent disabling.  Id.  

For a compensable rating under 7304 (which would be rated under 
7305 or 7306 as discussed above), the veteran would have to have - 
at a minimum - recurring symptoms once or twice a year.  Other 
than laboratory reports of iron deficiency anemia, the veteran has 
had no symptoms since he left active duty.  He has not exhibited 
any vomiting, melena, hematemesis, or weight loss, nor has he 
experienced any incapacitating episodes.  His most recent 
compensation and pension examination in December of 2002 found he 
had a gastric ulcer secondary to helicobacter pylori, status post 
therapy, which was resolved without residual effects.

When the requirements for a compensable evaluation are not met, a 
zero percent evaluation should be assigned.  38 C.F.R. § 4.31.  
Since the requirements have not been met for a compensable 
evaluation for a gastric ulcer under either DC 7304 or 7315, a 
zero percent evaluation is appropriate.

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System" do not lend themselves to 
distinct and separate disability evaluations without violating the 
fundament principle relating to pyramiding as outlined in 38 
C.F.R. § 4.14.  38 C.F.R. § 4.113 (2003).  Here, the requirements 
have not been met for a compensable evaluation for a gastric ulcer 
under either DC 7305 or 7306, and 38 C.F.R. § 4.113 does not 
apply.

The provisions regarding benefit of the doubt were considered, 
however, they were not applied, as the preponderance of the 
evidence is unfavorable.  38 U.S.C.A. § 5107(b) (West 2002).  
Accordingly, the benefit sought on appeal is denied.

Rectal Fissure

The veteran is currently assigned a noncompensable evaluation for 
his service-connected rectal fissure, also claimed as rectal 
bleeding, under 38 C.F.R. § 4.114, DC 7335, ano, fistula in., 
which is rated under DC 7332 for impairment of sphincter control. 

A complete loss of sphincter control is evaluated as 100 percent 
disabling. 38 C.F.R. § 4.114, DC 7332.   Extensive leakage and 
fairly frequent involuntary bowel movements is evaluated as 60 
percent disabling.  Id.  Occasional involuntary bowel movement, 
necessitating wearing of a pad, is evaluated as 30 percent 
disabling.  Id.  Constant slight, or occasional moderate leakage 
is evaluated as 10 percent disabling.  Id.  Healed or slight, 
without leakage is evaluated as 0 percent disabling.  Id.  

A review of the medical evidence of record demonstrates that at 
the times of the most recent VA examinations, which were conducted 
in March 2001 and December 2002, there were no complaints or 
findings referable to the service-connected rectal fissure, nor do 
the VA outpatient records document that the veteran complained or, 
or was treated for, this disability.  Specifically, the medical 
evidence indicates that the veteran does not have, and has not 
had, any impairment of sphincter control of the rectum or anus, 
has had no leakage, and has not had any involuntary bowel 
movements.  The March 2001 diagnosis was of a healed anal fissure.  
The December 2002 diagnosis was of a rectal fissure, resolved 
without residual.

The Board concludes that a preponderance of the objective medical 
evidence of record demonstrates that the veteran's service 
connected rectal fissure does not warrant a compensable rating.  
The evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 
2002).  Accordingly, the benefit sought on appeal is denied.


ORDER

An initial compensable rating for a gastric ulcer, also claimed as 
abdominal pain, is denied.

An initial compensable rating for a rectal fissure, also claimed 
as recurrent rectal bleeding, is denied.


	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



